 



Exhibit 10.1

AGREEMENT

     This Agreement (hereinafter the “Agreement”) is made and entered into
between The TJX Companies, Inc. (hereinafter referred to collectively with its
subsidiaries and affiliates as “TJX” or the “Company”), and Carol Meyrowitz
(hereinafter the “Executive”), as of November 8, 2004. The Executive is
currently employed by the Company as a Senior Executive Vice President. The
parties seek through this Agreement to set forth the mutually agreed upon terms
and conditions of the Executive’s departure from TJX.

     1. Termination of Employment; Certain Remuneration. Effective January 21,
2005 or as of such earlier date as the Executive and the Company may mutually
agree, the Executive will cease to serve in her present position and will
promptly resign all Company officerships and directorships. Until January 21,
2005 the Executive shall continue faithfully to perform her current duties and
responsibilities. From January 21, 2005 until September 30, 2005, the Executive
will continue to be employed by the Company in a transitional and consulting
capacity. In that capacity her duties and responsibilities will consist solely
of meeting with and advising and consulting with the President of Marmaxx Group
in accordance with the schedule attached as Exhibit A, subject to such schedule
changes as are necessitated by illness or disability or are otherwise reasonably
necessary to accommodate scheduling conflicts of the parties. During such period
the Executive may accept other employment that is consistent with her
obligations hereunder (including the preceding sentence and Sections 3 and 5
below). The Executive will cease to be employed by the Company effective as of
September 30, 2005. From the date hereof through and including January 31, 2005,
the Executive will continue to receive her current level of salary and benefits.
For the period February 1, 2005 through the last day of FYE ‘06, the Executive
will receive remuneration (the “transition/consulting remuneration”) of
$900,000, payable in substantially equal installments over that period in
accordance with the Company’s normal payroll practices for executive employees;
provided, that the transition/consulting remuneration for any period shall be
reduced by any remuneration earned by the Executive from other employment as a
full-time (determined without regard to her transition/consulting obligations
hereunder) employee during such period. The foregoing payments of remuneration
shall be in addition to the benefits described in Section 2 below. Except as
provided in this Section 1 or in Section 2 below, the Executive shall not be
entitled to any additional awards under the Company’s Management Incentive Plan
(as in effect on the date hereof, “MIP”), Long Range Performance Incentive Plan
(as in effect on the date hereof, “LRPIP”), Stock Incentive Plan (as in effect
on the date hereof, the “Incentive Plan”) or any other incentive, retirement,
insurance, or fringe benefit plan or arrangement.

     2. Retirement and Other Benefits. Subject to and conditioned upon
satisfaction of compliance with the terms of this Agreement, TJX shall provide
the Executive with the following payments and benefits:



  (a)   MIP, LRPIP. The Executive shall be entitled to such payments, if any, as
are determined by the Executive Compensation Committee (the “Committee”) in
accordance with MIP to be owed to her under MIP with respect to the FYE ‘05
award, in accordance with the terms of that MIP award, but not less than her
target award (55% of her actual salary for FYE ‘05), to be paid not later than
April 30, 2005. The Executive shall be entitled to such payments, if any, as are
determined by the Committee in accordance with LRPIP to be owed to her under
LRPIP with respect to the three-year cycle ending in FYE ‘05, in accordance with
the terms of her LRPIP award for that cycle, such payments, if any, to be made
at the same time as other LRPIP awards, if any, are paid for such cycle. For FYE
‘06, the Executive shall be entitled to a payment, in lieu of any MIP award for
that year, equal to 55% of her transition/consulting remuneration (as defined in
Section 1) determined net of any offset for other earnings from employment as a
full-time employee as described in Section 1. Such payment, if any, shall be
made at the same time as other awards under MIP for FYE ‘06 are paid but in no
event later than April 30, 2006. In lieu of any payment under LRPIP for the
cycle ending in FYE ‘06, the Executive shall be paid, at the same time other
awards, if any, are paid in FYE ‘06, but not later than April 30, 2006, the
product of (i) the award payment, if any, that she would have had under LRPIP
for the award cycle ending in FYE ‘06 had she remained an employee, multiplied
by (ii) a fraction, the numerator of which is thirty-six (36) if the Executive
has not accepted other employment as a full-time employee prior to the end of
FYE ‘06, and otherwise the number of months completed between the beginning of
the FYE ‘04 to FYE ‘06 LRPIP award and the date on which the Executive first
accepts such other employment as a full-time employee, and the denominator of
which is thirty-six (36). The Executive shall not be entitled to any payments in
respect of MIP or LRPIP except as specified in this paragraph.     (b)  
Restricted Stock. The Executive currently holds 37,500 shares of restricted
stock, granted under the Incentive Plan, that are scheduled to vest in
September 2005 and an additional 37,500 shares of restricted stock, also granted
under the Incentive Plan, that are scheduled to vest in September 2006 (the
“Affected Restricted Shares”). The Executive shall vest in the Affected
Restricted Shares at the same time and under the same conditions as she would
have vested in those shares had

 



--------------------------------------------------------------------------------



 



      she remained a full-time employee through September 30, 2006. Except as
specified in this paragraph, the Executive shall have no other rights with
respect to awards of restricted stock granted under the Incentive Plan.     (c)
  Stock Options. The Executive currently holds the following unvested
(unexercisable) stock options, granted under the Incentive Plan, that will be
subject to the following vesting in accordance with this Agreement (the
“Affected Options”): a tranche covering 75,000 shares, granted in 2002, that is
scheduled to vest (become exercisable) on September 4, 2005; another tranche,
also covering 75,000 shares, granted in 2003, that is scheduled to vest (become
exercisable) on September 9, 2005; and a third tranche, also covering 75,000
shares, granted in 2004, that is scheduled to vest (become exercisable) on
September 8, 2005. The Affected Options shall vest (become exercisable) in
September 2005 at the same time that they would have become exercisable had the
Executive remained a full-time employee. All of the Executive’s stock options
granted under the Incentive Plan, to the extent not yet vested (exercisable) as
of September 30, 2005, shall expire, terminate and be forfeited immediately upon
termination of the Executive’s employment. All of the Executive’s stock options
granted under the Incentive Plan, including the Affected Options, to the extent
not earlier exercised, expired, terminated or forfeited in accordance with their
terms, shall continue to be exercisable for six months following termination of
the Executive’s employment (that is, until the close of business on March 31,
2006), which is the treatment specified in the awards previously granted to the
Executive, and shall expire, terminate and be forfeited at the close of business
on March 31, 2006.     (d)   Pension Benefits. The Executive shall be entitled,
when she attains age 55, to a lump sum payment of her benefit accrued as a
Category B Key Employee under the terms of the Company’s Supplemental Executive
Retirement Plan (“SERP”) as in effect on the date hereof, taking into account
service and remuneration through December 31, 2005. The amount of such lump sum
shall be determined on the basis of such actuarial assumptions as are then
applied to the determination of lump sum benefits under the SERP, or, if there
are no such factors then in use for such purpose, on the basis of such actuarial
assumptions as are then applied to the determination of lump sum benefits under
the Company’s Retirement Plan (as in effect on the date hereof, “Retirement
Plan”). In addition to the foregoing, the Executive shall be entitled, following
termination of her employment hereunder, to her vested benefits under the
Company’s Retirement Plan and its Savings/Profit-Sharing Plan, in each case in
accordance with the terms of those plans. Attached as Exhibit B is the Company’s
estimate of the Executive’s accrued benefit under SERP; provided, that
Executive’s actual benefit amount shall be determined under the provisions of
SERP as in effect on the date hereof, using final data. For the avoidance of
doubt, the Executive shall not be entitled to participate actively in (defer
compensation or earn additional accruals under) the Company’s Retirement Plan or
its Savings/Profit-Sharing Plan with respect to periods after September 30,
2005.     (e)   COBRA. The Company shall continue to provide the Executive
family medical coverage through September 30, 2005. Executive shall be entitled
to elect family medical coverage during the so-called “COBRA” benefits
continuation period beginning October 1, 2005. If the Executive elects such
coverage under COBRA, the Company shall pay the Executive’s premium cost for
such coverage through the period ending December 31, 2006.     (f)   Other
Benefits. Following termination of her employment on September 30, 2005 and for
the period thereafter ending at the end of FYE ‘06, the Executive will be
entitled to continued use of the Company-provided automobile that was available
to her prior to October 1, 2005, on the same terms and conditions.

     3. Restricted Activities. The Executive agrees that some restrictions on
her activities during and after her employment are necessary to protect the
goodwill, Confidential Information (as defined in Section 5 below) and other
legitimate business interests of the Company:



  (a)   While the Executive is employed by the Company and thereafter until and
including January 31, 2007 (in the aggregate, the “Non-Competition Period”), the
Executive shall not, directly or indirectly, be a partner or investor in, or be
engaged in any employment, consulting or fees-for-services relationship with,
(i) any business listed on Exhibit C hereto or (ii) any other business that
operates an off-price apparel and/or footwear and/or home fashions or
furnishings business, including any such business that is a store-based,
on-line, “e-commerce,” other internet-based, or catalogue business, nor shall
the Executive undertake any planning to engage in any such business; provided,
that the mere application for employment with a competitive business shall not
be treated as a prohibited planning to engage in such business. The provisions
of this Section 3 and Sections 4 and 5 shall apply in lieu of any noncompetition
provision in SERP or other benefit plan under which the Executive is entitled to
benefits hereunder.

 



--------------------------------------------------------------------------------



 



  (b)   The Executive agrees that, during her employment with the Company, she
will not undertake any outside activity, whether or not competitive with the
business of the Company, that could reasonably give rise to a conflict of
interest or otherwise interfere with her duties and obligations to the Company.
    (c)   The Executive agrees that, during the Non-Competition Period, the
Executive will not hire or retain, or attempt to hire or retain, any employee of
the Company or any individual who was an employee of the Company during the
six-month period preceding such hiring or retention or attempt to hire, assist
in such hiring by any Person, encourage any such employee to terminate his or
her relationship with the Company, or solicit or encourage any supplier, vendor,
contractor or agent of the Company to terminate or diminish his, her or its
relationship with the Company. As used in this Agreement, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company.

     4. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity she has agreed or plans to undertake, at least fifteen (15) days prior
to commencing any such activity. Such notice shall state the name and address of
the Person for whom such activity is undertaken and the nature of the
Executive’s business relationship(s) and position(s) with such Person. The
Executive shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive’s continued compliance with her obligations under
Sections 3 and 5 hereof.

     5. Confidential Information. The Executive agrees that, except as required
by applicable law, rule, regulation or legal process, she will never, directly
or indirectly, use or disclose any Confidential Information belonging to the
Company. For purposes of this Agreement, “Confidential Information” means any
and all proprietary or confidential information of TJX contained in documents or
writings (the term “documents or writings” for purposes of this Section 5
includes actual documents and writings as well as email and other electronically
formulated or transmitted writing and data) that is not generally known by
others with whom it competes or does business, including but not limited to
documents and writings relating to (a) products and services, technical data,
financial information, methods, processes, trade secrets, know-how,
developments, inventions, and formulae of the Company, (b) the development,
research, testing, marketing, financial activities and strategic plans of the
Company, (c) the manner in which TJX operates, (d) TJX’s actual and projected
financial performance, and (e) the substance of the relationships with the
people and organizations with whom the Company has business relationships.
Confidential Information also includes documents and writings that TJX has
received from investors, business partners or others with any understanding,
express or implied, that the information would not be publicly disclosed.
Notwithstanding the foregoing, “Confidential Information” does not include any
documents or writings (i) that are currently or become publicly available or a
matter of public knowledge or domain through no wrongful act or omission by the
Executive, or (ii) that are received by the Executive from a third party who is
not known by the Executive to be bound by an obligation of confidentiality to
TJX not to disclose that information. Upon resigning from all Company
officerships and directorships on January 21, 2005 and/or upon any termination
of her employment with the Company, other than by reason of death, or at such
later time as the Company by notice to the Executive may agree, the Executive
shall immediately return all writings and documents, including all copies,
relating to the Company’s business, and shall execute a certificate certifying
that she has returned all such items in her possession or under her control.

     6. Remedies. TJX and the Executive agree without reservation that the
restraints set forth in Sections 3 and 5 hereof are necessary for the reasonable
and proper protection of the Company; that each and every one of the restraints
is reasonable with respect to subject matter, length of time, and geographic
area; and that these restraints will not prevent the Executive from obtaining
other suitable employment, if she wishes to do so, during the Non-Competition
Period. The Executive further agrees that, were she to breach any of the
covenants contained in Section 3 or Section 5, the damage to the Company would
be irreparable. The Executive therefore agrees that the Company, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Executive of any of those covenants. The Company shall also be entitled to
recover all attorney’s fees and expenses reasonably incurred by the Company
relating solely to any successful effort to obtain preliminary injunctive
relief. The Company is not entitled to recover any attorney’s fees and expenses
incurred by the Company that do not relate to the successful effort to obtain
preliminary injunctive relief even if such fees are incurred in the same action.
It is expressly agreed that the Company will not have to post bond in connection
with any such injunction, and that the Executive will not take, and will not
permit anyone else to take on her behalf, any position in a court or any other
forum inconsistent with any of her covenants and agreements herein. In addition
to the foregoing, the Company and the Executive agree that, in the event of any
breach of the Executive’s covenants hereunder, the Executive shall immediately
forfeit any and all rights or interests in the compensation described in
Section 1 hereof and to the retirement and other benefits described in Section 2
hereof, to the fullest extent permitted by law, and shall promptly pay over to
the Company all amounts previously paid to her thereunder (including, without
limitation, the value of all restricted stock previously vested hereunder and
any stock purchased upon the exercise of stock options vested hereunder, less
the applicable exercise price). The Company and the Executive further agree
that, in the event that any provision of Section 3 or Section 5 of this
Agreement is determined by any court of

 



--------------------------------------------------------------------------------



 



competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area, or too great a range of
activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. Further, the Company and the
Executive agree that the period of restriction described in Section 3 shall be
tolled, and shall not run, during any period of time in which the Executive is
in breach of the terms of Section 3 or Section 5 of this Agreement.

     7. Executive’s Release of Claims. In consideration of the benefits to be
provided the Executive hereunder, which benefits the Executive acknowledges are
not otherwise due, the Executive hereby releases, waives and forever discharges
TJX and all those persons, employees, directors, agents and entities (including
benefit plans) affiliated with it from and against any and all claims, rights
and causes of action now existing, both known and unknown, including but not
limited to all claims for breach of contract or misrepresentation, wrongful
discharge, breach of fiduciary duty, and claims of alleged violations of Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Americans With Disabilities Act, Massachusetts G.L. c. 151B, Massachusetts G.L.
c. 149, § 148, and any other local, state, or federal law, regulation or other
requirement or any other claim relating to or arising out of the Executive’s
employment with TJX and/or her ownership of Company stock. Notwithstanding
anything to the contrary contained herein, this release does not include and
will not preclude (a) claims under the Employee Retirement Income Security Act
(29 U.S.C. §1001 et seq.) for vested benefits under the Retirement Plan or SERP;
(b) claims under the Consolidated Omnibus Budget reconciliation Act of 1985
(“COBRA”); (c) rights, if any, to defense and indemnification from the Company
or its insurers for actions taken by the Executive in the course and scope of
her employment with the Company; (d) claims under the Massachusetts Workers
Compensation Act (M.G.L. c. 152) or any disability insurance policy; (e) claims,
actions, or rights to enforce the terms of this Agreement. The Executive hereby
covenants that she will not institute any charge, complaint, or lawsuit to
challenge the validity of this release or to otherwise assert claims against TJX
that have been waived hereunder, and that, if the Company is not in breach of
this Agreement, she will execute and not revoke another such general release in
favor of TJX, in the form appended hereto and marked “Exhibit D,” coincident
with the effective date of termination of her employment with the Company.

     8. Entire Agreement. This Agreement, together with all other plans,
agreements and documents referred to herein and as modified hereby, constitute
the entire agreement between TJX and the Executive, and supersede any other
contracts or commitments with respect to the Executive’s employment with the
Company, and/or the termination of her employment, including without limitation
that certain employment agreement between the Executive and the Company dated as
of January 28, 2001 and that certain change of control severance agreement date
as of April 9, 1999, as amended as of January 28, 2001, except to the extent
expressly provided for herein.

     9. Modification of Agreement. This Agreement may only be amended, modified
or waived by a writing signed by parties duly authorized to do so.

     10. Successors and Assigns; Death Benefits. It is agreed and understood
that this Agreement shall inure to the benefit of and be binding upon the
parties’ successors and assigns. If the Executive dies prior to the payment of
all remuneration specified in Section 1, the balance shall be paid to her
estate. If the Executive dies prior to the payment of other benefits hereunder,
the heirs or beneficiaries of the Executive or the executors, personal
representatives or administrators of the Executive’s estate shall be entitled
only to such death benefits and other rights and benefits, if any, as are
provided under the terms of the applicable plan or program.

     11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given three days after having been
mailed by first-class mail or registered or certified mail, or twelve hours
after having been delivered or sent by facsimile, to (a) in the case of the
Executive, to her address as shown in the records of the Company (or such other
address as she may specify by notice given in accordance with this Section), and
(b) in the case of the Company, to The TJX Companies, Inc., Attn: Chief
Executive Officer, 770 Cochituate Road, Framingham, MA 01701.

     12. Miscellaneous.



  (a)   All payments to the Executive and all benefits, entitlements and
accruals of the Executive are conditioned upon the payment by the Executive of
the employee’s portion of applicable required tax withholdings, including,
without limitation, FICA (including Medicare) tax withholdings. TJX may reduce
any payments by the amount of any such applicable tax withholdings.     (b)  
The provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including, without limitation, the obligations of the
Executive under Sections 3 and 5 hereof. The obligations of the Company under
Section 1 or Section 2 of the Agreement or otherwise

 



--------------------------------------------------------------------------------



 



      (including under MIP, LRPIP, the Incentive Plan or SERP) to make payments
to or on behalf of the Executive are expressly conditioned upon the Executive’s
continued full performance of all of her obligations under Sections 3 and 5
hereof.     (c)   If the Executive terminates her employment voluntarily, prior
to September 30, 2005, the Executive shall not be entitled to any compensation
or benefits described in Section 1 or Section 2 of this Agreement or otherwise
to any compensation or benefits following the termination of her employment,
other than the payment of already accrued but unpaid salary, her vested benefits
under the Company’s tax-qualified retirement plans, and such rights, if any, to
so-called “COBRA” health benefit coverage continuation as she may have under
law. Notwithstanding the foregoing, and for the avoidance of doubt, the
Executive shall continue to be bound by her obligations under Sections 3 and 5
of this Agreement in the event of a termination of her employment for any
reason, voluntary or involuntary, including a termination described in the
preceding sentence.     (d)   The parties hereto acknowledge that certain
provisions hereof may be required to be amended, following the issuance of
guidance by the Internal Revenue Service with respect to Section 409A of the
Internal Revenue Code as recently enacted (“Section 409A”), to avoid the
acceleration of tax and the possible imposition of additional tax under
Section 409A with respect to certain payments and benefits under Section 1 and
Section 2 of this Agreement. The Company agrees that it will not unreasonably
withhold its consent to any such amendments which in its determination are
(i) feasible and necessary to avoid adverse tax treatment under Section 409A for
the Executive, and (ii) not adverse to the interests of the Company.     (e)  
In order to be certain that this Agreement will resolve any and all concerns
that the Executive might have, TJX requests that she carefully consider its
terms, including the general release of claims set forth above. For a period of
seven days following her execution of this Agreement, the Executive may revoke
her acceptance hereof as to the release of claims under the Age Discrimination
in Employment Act, and this Agreement shall not become effective or enforceable
as to the release of such claims until after that seven-day revocation period
has expired.     (f)   In signing this Agreement, the Executive acknowledges
that she understands its provisions; that her agreement is knowing and
voluntary; that she has been afforded a full and reasonable opportunity of at
least 21 days to consider its terms and consult with or seek advice from an
attorney of her choosing; and that she has been advised to seek counsel from an
attorney and has in fact done so.     (g)   The parties’ substantive and
procedural rights with respect to this Agreement shall be governed by the laws
of the Commonwealth of Massachusetts, without resort to choice of law or
conflict of law principles.     (h)   This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and which together
shall be deemed to be one and the same instrument.

          ACCEPTED AND AGREED TO:   ACCEPTED AND AGREED TO:
 
        /s/ Carol Meyrowitz   The TJX Companies, Inc.

--------------------------------------------------------------------------------

       
Carol Meyrowitz
  By:   /s/ Edmond J. English

     

--------------------------------------------------------------------------------

 

      President and Chief Executive Officer

 